Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Dr. William Montiel
(NPI: 1134332539)
Petitioner,
v.
Centers for Medicare & Medicaid Services

Docket No. C-14-544
Decision No. CR3258

Date: June 10, 2014

DECISION

Petitioner, Dr. William Montiel, is a physician, licensed to practice in the State of
Alabama. Until recently, he participated in the Medicare program as a supplier of
services. The Medical Licensure Commission of Alabama suspended his medical license
from February 27, 2013 until July 12, 2013. Because of the license suspension, the
Centers for Medicare & Medicaid Services (CMS) revoked his Medicare billing
privileges, and Petitioner appeals.

For the reasons explained below, I find that CMS properly revoked Dr. Montiel’s billing
privileges.

Background

Because of issues related to his chemical dependency, Dr. Montiel has been practicing
medicine under a restricted license since June 28, 2005. P. Ex. 2 at 4-9 (“Exhibit A”); P.
Ex. 2 at 1. Among other conditions, he was required to abstain from using all mood-
altering chemicals, including alcohol, and was subject to periodic drug screening. On

February 13, 2013, he failed his drug screen, and then would not comply with the medical
commission’s order that he undergo immediate testing. P. Ex. 2 at 1-2. In an order dated
February 27, 2013, the Medical Licensure Commission of Alabama suspended his license
pending a hearing. P. Ex. | at 1-3; CMS Ex. 2. Following the hearing, the licensure
commission suspended indefinitely his license to practice medicine. P. Ex. 2 at 2-3
(Order dated May 3, 2013). In an order dated July 12, 2013, the licensure commission
modified its earlier order and permitted Dr. Montiel to resume practicing medicine,
subject to supervision, his participation in a treatment program, and other requirements.

P. Ex. 6; CMS Ex. 4.

Dr. Montiel did not advise CMS or the Medicare contractor that his license had been

suspended. The Medicare contractor, Cahaba Government Benefit Administrators, LLC,
apparently learned of it during a routine check of the state board’s licensing information.
CMS Ex. 2.

In a letter dated June 15, 2013, the Medicare contractor advised Dr. Montiel that his
Medicare billing privileges were revoked, effective February 27, 2013, because he lost or
surrendered his medical license, or was otherwise “not authorized by the federal, state, or
local government to perform the services he intends to render.” CMS Ex. 1. The letter
did not cite the regulation that authorizes such a revocation, but (apparently in error) then
quoted the language of 42 C.F.R. § 424.535(a)(2)(1i), which says that CMS may revoke a
supplier’s Medicare billing privileges, if the supplier has been “debarred, suspended, or
otherwise excluded from participating in any other Federal procurement or
nonprocurement program or activity in accordance with the FASA implementing
regulations and the Department of [Health and] Human Services nonprocurement
common rule at 45 C.F.R. part 76.” CMS Ex. 1.

Petitioner requested reconsideration.' In a reconsidered determination, dated November
22, 2013, a CMS health insurance specialist upheld the determination to revoke Dr.
Montiel’s billing privileges. That determination cites 42 C.F.R. § 424.535(a)(1), but also

' It appears that Petitioner’s request for reconsideration was not timely. He requested
reconsideration in a letter dated September 18, 2013, more than 90 days after the initial
determination. On reconsideration, the CMS reviewer seems to have confused the date of
the initial notice letter (June 15) with the date of the reconsideration request (September
18). Although Petitioner complains about this error, he seems to have benefitted from it.
The regulations mandate that a request for reconsideration be filed within 60 days from
receipt of the notice of initial determination. 42 C.F.R. § 498.22(b)(3). Petitioner also
complains that the notice was not sent to his practice or billing locations. P. Br. at 3.

But, inasmuch as CMS sent it to his home, it hardly explains the untimely filing, or his
complaints. See P. Ex. 5.

quotes the language of section 424.535(a)(2)(ii), without citation to that section. CMS
Ex. 5.

Petitioner timely appealed. CMS moves for summary judgment and asks that I sustain
the revocation pursuant to 42 C.F.R. § 424.535(a)(1), because Petitioner’s license was
suspended and 42 C.F.R. § 424.535(a)(9), because he did not report the suspension.

With its motion and brief (CMS Br.), CMS filed five exhibits (CMS Exs. 1-5). Petitioner
has filed a Response (P. Br.) and nine exhibits (P. Exs. 1-9).

In the absence of any objection, I admit into evidence CMS Exs. 1-5 and P. Exs. 1-9.

In my prehearing order, I directed the parties to exchange, as a proposed exhibit, the
written direct testimony of any proposed witness. The order explains that I accept the
written direct testimony as a statement in lieu of in-person testimony. Acknowledgment
and Pre-hearing Order at 3 (¥ 4(c)(iv)), 5 (§] 8) (January 14, 2014). The order also
provides that an “in-person hearing to cross-examine witnesses will be necessary only if a
party files admissible, written direct testimony, and the opposing party asks to cross-
examine.” Jd. at 6 (§ 10). CMS proposes no witnesses. Petitioner lists two witnesses
(himself and another physician), but provides no witness declarations. He is therefore
precluded from calling these witnesses. Even if I allowed a witness’s unauthenticated
statement (see, e.g., P. Ex. 7) to substitute for the written declaration, CMS expresses no
desire to cross-examine either individual. See Pre-hearing Order at 5 (4 9). Because
there are no witnesses to cross-examine, an in-person hearing would serve no purpose.
This matter may therefore be decided on the written record, without considering whether
the standards for summary judgment are satisfied.

Discussion

Because Petitioner’s medical license was suspended, CMS
properly revoked his billing privileges under 42 C.F.R.
§ 424.535(a)().”

Section 424.535(a)(1) allows CMS to revoke a Medicare supplier’s billing privileges, if
the supplier no longer meets the enrollment requirements for a supplier of its type. Those
requirements include complying with federal and state licensure provisions. 42 C.F.R.

§ 424.516(a)(2). A physician, such as Dr. Montiel, must obviously be licensed by the
state in which he practices medicine. 42 C.F.R. § 410.20(b). Because his license was
suspended, CMS properly revoked his billing privileges.

> | make this one finding of fact/conclusion of law.
That the suspension of his license was temporary does not alter this result. Once the
suspension is in place, CMS is authorized to revoke billing privileges. The physician’s
“inability to practice medicine for any length of time due to the disciplinary actions
imposed against him trigger[s] his noncompliance with the Medicare enrollment
requirements and authorize[s] revocation of his billing privileges.” Akram A. Ismail,
M._D., DAB No. 2429 at 8 (2011).

Petitioner complains that the reconsideration determination is riddled with errors. I
recognize that the quality of that determination in this case is, at best, sub-par. It refers to
documents, issues, and even to an individual, having nothing to do with Dr. Montiel’s
situation. However, it includes two critical provisions: first, the determination cites 42
C.F.R. § 424.535(a)(1); and, second, it explains that Petitioner’s Medicare billing
privileges are revoked because his medical license was suspended. Petitioner’s hearing
request reflects that he recognized this finding, and he challenged it, arguing that his
license had been reinstated. Hearing Request at 1-2. Further, CMS’s brief, which was
filed well before Petitioner’s brief was due, reiterated that Petitioner’s billing privileges
were revoked because his medical license had been suspended. Petitioner has thus had
ample notice of the reasons for the revocation.*

Conclusion

Because Petitioner’s medical license was suspended, CMS properly revoked his billing
privileges under 42 C.F.R. § 424.535(a)(1).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

> Because his license revocation, by itself, justifies revoking his billing privileges, I need
not consider CMS’s proposal to amend its basis for revoking Petitioner’s billing
privileges to add 42 C.F.R.§ 424.535(a)(9) — failure to report his suspension.
